                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION


 JACK HOWARD COX, SR, Executor ofthe             Civil Action No. 4:16-cv-00084-D
 Estate of PERCY RAY COX,
                       Plaintiff,                ORDER GRANTING JOINT MOTION TO
                                                 DISMISS CLAIMS AGAINST
        vs.                                      DEFENDANT STANDARD MOTOR
 AGCO CORPORATION, et al.                        PRODUCTS, INC.

                       Defendants.


        This matter is before the Court upon the joint motion of Plaintiffs, Jack Howard Cox, Sr.

Executor of the Estate of Percy Ray Cox, and Defendant, Standard Motor Products, Inc., to dismiss .

with prejudice the claims Plaintiff made against Defendant Standard Motor Products, Inc. in this ·

action. For good cause shown and pursuant to Federal Rule of Civil Procedure 41(a)(2),

       IT IS THEREFORE, ORDERED that the Joint Motion to Dismiss Claims Against

Defendant Standard Motor Products, Inc. is GRANTED, and all of Plaintiff's claims against

Standard Motor Products, Inc. are hereby DISMISSED WITH PREJUDICE, each party to bear

its own costs.

       SO ORDERED, This        .Z..O   , day ofDecember, 2018.



                                                     ~      i). Vq A         ,
                                                    JAi/iEs C. DEVER III
                                                    United States District Judge
